Citation Nr: 0412836	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral pes 
planus disability.

2.  Entitlement to service connection for a bilateral ankle 
arthritis disability, as secondary to a bilateral pes planus 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability, as secondary to a bilateral pes planus 
disability.

4.  Entitlement to service connection for a low back 
disability, as secondary to a bilateral pes planus 
disability.

5.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to February 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to service 
connection for a bilateral pes planus disability, a bilateral 
ankle arthritis disability, as secondary to a bilateral pes 
planus disability, a bilateral knee disability, as secondary 
to a bilateral pes planus disability, as secondary to a 
bilateral pes planus disability, a bilateral hip disability, 
as secondary to a bilateral pes planus disability, a back 
disability, as secondary to a bilateral pes planus 
disability, and entitlement to a TDIU.

The Board notes that in January 2003, the veteran indicated 
that he would like to file a notice of disagreement on all 
issues related to his claim.  The veteran reiterated this 
request in his June 2003 substantive appeal.  However, in the 
June 2003 Statement of the Case (SOC), July 2003 Supplemental 
Statement of the Case (SSOC) and March 2004 Certification of 
Appeal, the RO failed to include the issue of entitlement to 
service connection for a bilateral hip disability, as 
secondary to a bilateral pes planus disability.  This issue 
is addressed in the remand portion of this decision.

As to the issues of entitlement to service connection for a 
bilateral hip disability as secondary to a bilateral pes 
planus disability, and entitlement to a TDIU, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  A bilateral pes planus disability was initially 
demonstrated many years after service, and has not been shown 
by competent evidence to be causally related to the veteran's 
active service.

2.  A bilateral ankle arthritis disability, as secondary to a 
bilateral pes planus disability was initially demonstrated 
years after service, was not disabling to a compensable 
degree during the first post service year, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service on any basis.

3.  A bilateral knee disability, as secondary to a bilateral 
pes planus disability was initially demonstrated years after 
service, osteoarthritis was not shown disabling to a 
compensable degree during the first post service year, nor 
has any bilateral knee disability shown by competent evidence 
to be causally related to the veteran's active service.

4.  A low back disability, as secondary to a bilateral pes 
planus disability was initially demonstrated years after 
service, osteoarthritis was not demonstrated to a compensable 
degree during the first post service year, nor has any back 
disability been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A bilateral pes planus disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2003).

2.  A bilateral ankle arthritis disability, as secondary to a 
bilateral pes planus disability was not incurred in, or 
aggravated by, active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).

3.  A bilateral knee disability, as secondary to a bilateral 
pes planus disability was not incurred in, or aggravated by, 
active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

4.  A low back disability, as secondary to a bilateral pes 
planus disability was not incurred in, or aggravated by, 
active service, nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA will also request 
that the claimant provide any evidence in his/her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2003).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  


With respect to notice, a July 2002 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claim, as well as his and VA's development responsibilities.  

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  In particular, through issuance of 
the November 2002 rating decision, June 2003 statement of the 
case, and July 2003 supplemental statement of the case, he 
has been given notice of the requirements for a grant of 
service connection.  As such, VA's duty to notify has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board observes that recent legislation 
authorizes the VA to make a decision prior to the expiration 
of the one-year VCAA notice period.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, because the 
VCAA notice was provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does comply with the express requirements of the 
law as found by the CAVC in Pelegrini.  

With regard to the duty to assist, the record contains a 
service medical record, private medical records, as well as 
VA treatment and examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board notes that the veteran's service medical records 
are unavailable from the National Personnel Records Center 
(NPRC).  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind. 

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, the Board concludes that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v 
Derwinski,1 Vet. App. 541 (1991).  
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Factual Background

No pertinent abnormalities were noted on the veteran's 
February 1947 separation examination.

A June 1967 VA hospital summary revealed that the veteran was 
admitted to the hospital for low back syndrome with pain 
radiating into the leg and diagnosed with herniated lumbar 
disc.

In a VA Medical Certificate and History dated in May 1980, 
the veteran reported a seven to eight year history of 
intermittent bouts of swelling and soreness in the right knee 
and left ankle.  He indicated that he had sustained trauma to 
his right knee in a fall during 1943.  An examination of the 
right knee revealed that it was non-swollen, non-tender, had 
normal range of motion, and had no instability.  An 
examination of the left ankle revealed a bony enlargement of 
the dorsal medial malleolus, no joint tenderness, normal 
range of motion, and pes planus.  The veteran was diagnosed 
with degenerative arthritis.


In a VA radiographic report dated in May 1980, the 
radiologist reported that on the veteran's left ankle the 
posterior talar-calcaneal joint was nearly completely 
obliterated, there was a spur formation about the anterior 
and superior talus with widening between the talo-navicular 
joint, and that the changes were apparently due to old healed 
fractures.  The examiner further noted that the tiny osseous 
densities that projected in the joint space medially, in the 
AP view, could not be localized in the lateral view and could 
have been posterior to the joint, but a small loose body in 
joint could not be excluded.  The examiner also indicated 
that there was a pre-planus deformity along with a small 
posterior calcaneal spur.

In a private medical record dated in May 1980, the veteran 
complained of bilateral degenerative arthritis in the feet.  
He reported a history of progressively worsening pain in his 
ankles and feet and that the left foot was worse than the 
right.  The examiner reported that a physical of the 
veteran's feet revealed that he had bilateral pes planus.  
The examiner also reported that on the left foot, the veteran 
had full plantar flexion and could dorsally flex to inversion 
and eversion.  He further reported that there was tenderness 
over the anterior aspect of the ankle joint and primarily 
over the talonavicular joint and that circulation and 
sensation were within normal limits.  

An examination of the right foot revealed that the veteran 
had full plantar flexion, could dorisflex to approximately 
five degrees, that the veteran had pain with forced 
dorsiflexion and plantar flexion, eversion and inversion.  
The examiner also noted that circulation and sensation to the 
foot were within normal limits.  X-rays of the right ankle 
and foot, taken in conjunction with the examination, revealed 
marked degenerative changes of the talonavicular joint with 
spurring off of the anterior aspect of the talus, as well as 
the posterior aspect of the talus, evidence of subtalor 
arthritis, and the presence of a large osteophyte over the 
medial aspect of the talus.  

X-rays taken of the left foot revealed marked degenerative 
changes of the talonavicular joint with large osteophytes off 
of the superior aspect of the talus, as well as the 
navicular, and large osteophytes medially off of the talus.  
The examiner's impression of the veteran's condition was 
bilateral pes planus with degenerative changes of the 
talonavicular joint as well as some evidence of subtalor 
arthritis. 

In a private medical record dated in October 1980, the 
veteran complained of severe arthritis in the feet.  An 
examination revealed that he was tender over the anterior 
aspect of the ankle joint, primarily over the talonavicular 
joint, normal sensation and circulation, and bilateral pes 
planus.  It was also noted that x-rays revealed severe 
degenerative changes of the talonavicular, calcaneal, cuboid, 
and subtalar joints.

An October 1980 private operative record reveals that the 
veteran underwent a triple arthrodesis of the left foot.  It 
was noted that the preoperative diagnosis was severe post-
traumatic degenerative arthritis of the talonavicular, 
subtalar, and calcaneal cuboid joints.

An x-ray of the veteran's left ankle taken at a private 
treatment facility in October 1980 revealed that the lateral 
view showed marked distortion of the anterior portion of the 
talus, which may have been post surgical in origin, and mild 
degenerative changes about the ankle.  The examiner's 
impression of the ankle was an abnormal appearing anterior 
talus.

A May 1981 private operative record reveals that the veteran 
underwent a triple arthrodesis of the right foot.  It was 
noted that the preoperative diagnosis was right foot pes 
planovalgus with severe degenerative changes of the tarsal 
joints.

An x-ray of the veteran's right foot taken at a private 
treatment facility in May 1981 revealed an abnormal anterior 
aspect of the talus with marked irregularity and a change 
involving the anterior aspect of the calcaneous. 

In a private treatment facility discharge report dated in May 
1981, an examiner reported irregularity of the articular 
margins between the talus and navicular joints and that the 
subtalar and calcaneal cuboid joints appeared to be more 
prominent, which probably represented a post-surgical fusion.  
The examiner also noted that there was a mild to moderate 
narrowing of the anterior one-third of the tibial talar 
joint.

In a VA outpatient treatment record dated in November 1999, 
the veteran complained of right knee pain.  Upon examination, 
the physician reported that the range of motion in the right 
knee was between zero and 100 degrees and that there was 
instability and no effusion.  The veteran was diagnosed with 
left knee loose bodies.

In a VA outpatient treatment record dated in March 2000, the 
veteran was diagnosed with right knee degenerative joint 
disease and loose bodies.

In March 2000, the veteran underwent a right knee scope and 
was diagnosed with status post right knee arthroscopy.
 
In a statement dated in October 2002, the veteran related 
that he began to have problems with his feet during his basic 
training when he was required to road march everyday.  The 
veteran indicated that he continued to have problems with his 
feet when he was transferred to Seoul, Korea in October 1946, 
but did not seek medical attention because he was afraid that 
it would be a sign of weakness to the other soldiers.  He 
also stated that he continued to have problems after he was 
discharged from the service and that between 1970 and 1979 
the pain got so bad that he had to go to the doctor and have 
surgery.

In statement received in June 2003, the veteran's sister 
stated that the veteran complained of problems with his feet 
when he returned home from the service.  She also related the 
problems with his feet were so bad that he had to retire at 
the age of 53. 

In a private medical record dated in July 2003, the examiner 
reported that the veteran presented for an evaluation of both 
feet, ankles, and knees.  He reported that the veteran had 
underwent a bilateral triple arthrodesis because of severe 
arthritis in the subtalar and calcaneal cuboid joints, 
secondary to pain.  The examiner noted that the veteran was 
rejected from the service during the first draft because of 
flat feet, but was drafted the second time, during which time 
he carried heavy back packs and did a great deal of marching 
in both the United States and Korea.  

The examiner further commented that the veteran had continued 
problems with pain and swelling in both feet, which 
subsequently required surgery, and that he then continued to 
have a severe disability because of the pain and arthritis in 
both feet, ankles, and knees.  The examiner opined that the 
veteran's condition was "substantially aggravated by 
continuing marching with any type of packs let alone a fully 
loaded heavy back pack."  He also indicated that he felt the 
veteran's "knee arthritis [was] related to the foot 
pathology since he had walked with an abnormal gait due to 
the problems with the feet over the years."  

The examiner reported that x-rays revealed degenerative 
changes in the bones of both feet, both ankles, and both 
knees, with the right knee the most severe.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2003).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id..

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998)

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1993). Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.


Analysis

Bilateral pes planus

The record establishes that a bilateral pes planus disability 
was not demonstrated on the separation examination in 
February 1947.  The veteran asserts that his bilateral pes 
planus disability began while he was in basic training and 
continued when he was transferred to Seoul, Korea in October 
1946.  However, it is significant to point out that the 
contemporaneous service medical record does not indicate that 
the veteran complained of or was treated for a bilateral pes 
planus disability.  

Further, although a private physician, in July 2003, opined 
that the veteran's current bilateral pes planus disability 
was etiologically related to service, his conclusion was 
based on a medical history that was supplied by the veteran 
and is not supported by medical evidence of record.  The 
Board, again, notes that it is not bound to accept medical 
conclusions that are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence.  Hence, the Board concludes that the July 2003 
private medical opinion does not provide a basis on which the 
veteran's claim may be granted because it is based on an 
unfounded assumption that the veteran's bilateral pes planus 
disability was sustained during service.  


Although the veteran asserts that his pes planus disability 
is related to an injury that he purportedly received in 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The negative service medical records are of greater probative 
value than the July 2003 private medical opinion and the 
veteran's statements in support of his claim.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the current bilateral pes 
planus disability is related to the veteran's active military 
service.  Hence, the Board finds that the evidence is against 
the veteran's claim for service connection for a bilateral 
pes planus disability.


Secondary Bilateral Ankle Arthritis

The Board acknowledges that the medical evidence of record 
demonstrates that the veteran has a current bilateral ankle 
arthritis disability that is secondary to his bilateral pes 
planus disability.  Initially, a bilateral ankle disability 
was not shown in service or for many years thereafter.  

Osteoarthritis was not disabling to a compensable degree 
during the first post service year.  However, as noted above, 
it has been established that the veteran's current bilateral 
pes planus disability is not etiologically related to 
service.  

In this regard, the Board finds that the veteran's current 
bilateral arthritis disability was neither caused by nor 
aggravated by a service-connected disability.  Accordingly, 
the Board finds that the evidence is against the veteran's 
claim for service connection for a bilateral ankle arthritis 
disability, as secondary to a bilateral pes planus 
disability.


Secondary Bilateral Knee Disability

The Board acknowledges that the medical evidence of record 
demonstrates that the veteran has a current bilateral knee 
disability which includes arthritis that is secondary to his 
bilateral pes planus disability.  However, as noted above, it 
has been established that the veteran's bilateral pes planus 
disability is not etiologically related to service.  In this 
regard, the Board finds that the veteran's current bilateral 
knee disability was neither caused by nor aggravated by a 
service-connected disability.  Additionally, there is no 
evidence of a bilateral knee disability in service or for 
many years thereafter.  Osteoarthritis was not shown 
disabling to a compensable degree during the first post 
service year. Accordingly, the Board finds that the evidence 
is against the veteran's claim for service connection for a 
bilateral knee disability, as secondary to a bilateral pes 
planus disability.


Secondary Low back Disability

The Board acknowledges that the medical evidence of record 
demonstrates that the veteran was diagnosed with a herniated 
lumbar disc in June 1967.  A low back disability was not 
shown in active or for many years thereafter, and a 
degenerative disease process was not shown disabling to a 
compensable degree during the first post service year.  
However, the Board observes that the veteran has not provided 
any evidence that shows that the aforementioned low back 
disability was either caused by or aggravated by a service-
connected disability.  However, the Board notes that even if 
the veteran had provided evidence that his low back 
disability was caused by his bilateral pes planus disability, 
he still would not be entitled to a grant of service 
connection as it has been established that the veteran's 
bilateral pes planus disability is not etiologically related 
to service.  

In this regard, the Board finds that the veteran's current 
low back disability was neither caused by nor aggravated by a 
service-connected disability.  Accordingly, the Board finds 
that the evidence is against the veteran's claim for service 
connection for a low disability, as secondary to a bilateral 
pes planus disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral pes planus 
disability is denied.

Entitlement to service connection for a bilateral ankle 
arthritis disability to include as secondary to a bilateral 
pes planus disability is denied.

Entitlement to service connection for a bilateral knee 
disability to include as secondary to a bilateral pes planus 
disability is denied.

Entitlement to service connection for a low back disability 
to include as secondary to a bilateral pes planus disability, 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

As the Board noted earlier, the veteran disagreed with the 
RO's November 2002 denial of entitlement to service 
connection for a bilateral hip disability to include as 
secondary to a bilateral pes planus disability.  The RO did 
not issue a statement of the case addressing the veteran's 
notice of disagreement.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue same is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Additionally, the Board notes that service connection has 
been granted for bilateral hearing loss with assignment of a 
20 percent evaluation, and for tinnitus with assignment of a 
10 percent evaluation.  A medical examiner has not opined as 
to whether service-connected disabilities have rendered the 
veteran unemployable for VA compensation purposes.  
Accordingly, a medical examination is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case addressing the November 2002 
denial of entitlement to service 
connection for a bilateral hip disability 
to include as secondary to a bilateral pe 
splanus disability.  The veteran should 
be advised of the need to timely file a 
substantive appeal if he desires 
appellate review.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral hearing 
loss and tinnitus since August 2002.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
audiology examination of the veteran by 
an appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether the 
service-connected bilateral hearing loss 
and tinnitus have rendered the veteran 
unable to work for VA compensation 
purposes.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issue:

Have the service-connected bilateral 
hearing loss with tinnitus rendered the 
veteran unable to work or unemployable 
for VA compensation purposes?
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to a TDIU.  In so doing, the 
VBA AMC should document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for a TDIU, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



